DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to RCE filed on3/3/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-23, 26-35 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “type” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "type"), thereby rendering the scope of the claim(s) unascertainable. Correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed 

Claims 18, 19, 21 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 7,438,350 to Peterson et al (Peterson) in view of US Pat No 6,585,447 to Schwarzbich.

    PNG
    media_image1.png
    496
    927
    media_image1.png
    Greyscale

Peterson discloses a fastening device for fastening a first component (58) to a second component (41).
The fastening device comprises a spacer element (210) which is configured for positioning the first component so as to be spaced apart from the second component in a first axis and for fixing the first component so as to be spaced apart from the second component. The spacer element comprises a stop surface (214) which is used for supporting the fastening device on the second component. The spacer element is integrally-formed.

At least one of the spacer element or the tolerance element is produced from a plastic material.

Peterson fails to disclose that the tolerance element comprises at least one latching means on the outside, which latching means is used for fastening the fastening device to the first component.

    PNG
    media_image2.png
    621
    655
    media_image2.png
    Greyscale


It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tolerance element described by Peterson with latching means, as taught by Schwarzbich, in order to fixedly secure the element with respect to the component.
Furthermore, Peterson, as modified by Schwarzbich, is capable of having the latching means compensating tolerances between the two components. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 7,438,350 to Peterson et al (Peterson) in view of US Pat No 6,585,447 to Schwarzbich and further in view of US Pat No 5,205,692 to Kelbert et al (Kelbert).
Peterson, as modified by Schwarzbich, fails to disclose that the spacer element comprises an external thread that can be at least positively or non-positively connected to a corresponding internal thread on the tolerance element. Peterson shows that the elements appears to be like press fit.

    PNG
    media_image3.png
    467
    1311
    media_image3.png
    Greyscale


It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the spacer element and the tolerance element described by Peterson, as modified by Schwarzbich, with threads, as taught by Kelbert, in order to facilitate the insertion of the spacer element into the tolerance element.
Claims 22, 23 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 7,438,350 to Peterson et al (Peterson) in view of US Pat No 6,585,447 to Schwarzbich and further in view of WO 2014107437 to Holt et al (Holt). 
Peterson, as modified by Schwarzbich, fails to disclose that the spacer element comprises at least one clamping means on the inside thereof, which means is used to clamp an actuation element inside the spacer element.

    PNG
    media_image4.png
    876
    1616
    media_image4.png
    Greyscale


It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the spacer element described by Peterson, as modified by Schwarzbich, with clamping means, as taught by Holt, in order to clamp and secure the actuation element within the spacer element. 
Claims 27 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 7,438,350 to Peterson et al (Peterson) in view of US Pat No 6,585,447 to Schwarzbich and further in view of US Pat No 4,765,787 to Briles.
Peterson, as modified by Schwarzbich, fails to disclose that at least one of the spacer element or the tolerance element is formed of a two-component composite material.
Briles teaches that it is well known in the art to manufacture a fastening device (10) using a non-metallic material, like a composite material, capable of being two components (col 2 line 59).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to manufacture at least one of the spacer element or the tolerance element described by Peterson, as modified by Schwarzbich, with a composite material, as taught by Briles, in order to use the best available material in view of cost or material specifications/characteristics.
Applicant is reminded that the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art.  

Claims 28, 30-32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 6,189,267 to Staser in view of US Pat No 7,438,350 to Peterson et al (Peterson) and US Pat No 6,585,447 to Schwarzbich.

    PNG
    media_image5.png
    800
    1403
    media_image5.png
    Greyscale

Stacer discloses a handle assembly that comprises an installation support (30); a door handle (36) which is arranged on the installation support; a fastening device (104, 114) for fastening the handle to the movable part (door); a covering element (96) with a receiving opening (100), and a reinforcement element (90).
Staser fails to disclose that the fastening device comprises a spacer element with a stop surface, and a tolerance element and latching means on the tolerance element.



Schwarzbich teaches that it is well known in the art to provide a tolerance element (16) with latching means (28) to secure the element against a component (10).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the fastening device described by Staser, as one comprising a spacer element and a tolerance element, as taught by Peterson, in order to provide protection and space between the fastener and the structure that receives it.

Furthermore, it would have been obvious to provide the tolerance element with latching means, as taught by Schwarzbich, in order to fixedly secure the element with respect to the component.

Claims 29 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 6,189,267 to Staser in view of US Pat No 7,438,350 to Peterson et al (Peterson), US Pat No 6,585,447 to Schwarzbich and further in view of DE 102015011744 to Heyduck et al (Heyduck).
Staser, as modified by Peterson and Schwarzbich, fails to disclose that the handle is flush mounted to the movable part (door).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the handle described by Staser, as modified by Peterson and Schwarzbich, flush-mounted to the movable part, as taught by Heyduck, in order to provide a smooth surface around the handle area in the door.

Response to Arguments
With respect to the previous drawing objection and 112 2nd paragraph rejection, since the limitation in question has been deleted, the objection and rejection has been provisionally withdrawn.
As to the claims now without the limitation in question, a new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



March 12, 2022